Citation Nr: 1443963	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-33 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for inactive pulmonary tuberculosis.


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In February 2014, the Board remanded the case for further development.  A review of the record reveals that there has not been substantial compliance with the Board's remand.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand is required.

The claim is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran currently has a noncompensable rating under Diagnostic Code 6731 for inactive pulmonary tuberculosis.  Under Diagnostic Code 6731, inactive tuberculosis is rated as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis.  The rating is determined by the results of a pulmonary function test (PFT).






In its remand, the Board directed that the Veteran be afforded a VA examination to include a PFT.  While the VA examination was conducted in April 2014 and the VA examiner ordered a PFT, there is no documentation that the PFT was completed.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the PFT ordered in April 2014 was conducted.  If it was, associate the results with the Veteran's file.  If the PFT was not done, then schedule the Veteran for a VA examination to include a PFT.

On the basis of the PFT, the VA examiner is asked to describe whether the Veteran has:

Interstitial lung disease, 
      Restrictive lung disease, or 
      Obstructive lung disease.
      
The Veteran's file must be made available to the examiner for review.  

2.  After the above development, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



